              Case 3:17-cv-05769-RJB Document 251 Filed 01/24/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9      UGOCHUKWU GOODLUCK                                   CASE NO. C17-5769 RJB
        NWAUZOR, et al.,
10                                                           ORDER DENYING DEFENDANT
                                   Plaintiffs,               THE GEO GROUP, INC.’S
11              v.                                           MOTION TO EXCLUDE EXPERT
                                                             TESTIMONY OF JEFFREY
12      THE GEO GROUP, INC.,                                 MUNSON

13                                 Defendant.

14

15
             This matter comes before the Court on the above-referenced motion (Dkt. 217) The
16
     Court is familiar with the records and files herein and all documents filed in support of and in
17
     opposition to the motion, including the report of Dr. Munson (see Dkt. 218-2). For the reasons
18
     stated herein, the motion should be denied.
19
            Dr. Munson’s proposed testimony, as reflected in his report, barely qualifies as expert
20
     testimony. He has been asked to use his computer skills to make mathematical calculations
21
     based on assumptions provided to him by counsel. Although the word “damages” is used in Dr.
22
     Munson’s report, he cannot testify, as an expert or otherwise, as to what the classes’ damages
23

24

     ORDER DENYING DEFENDANT THE GEO GROUP, INC.’S MOTION TO EXCLUDE EXPERT TESTIMONY
     OF JEFFREY MUNSON - 1
              Case 3:17-cv-05769-RJB Document 251 Filed 01/24/20 Page 2 of 2



 1   are. He can only testify as to the results of mathematical computations based on assumptions

 2   supported by evidence.

 3          Dr. Munson appears qualified to report on his calculations based on the use of computer

 4   programs. Whether his calculations are supported by evidence and are the proper assumptions to

 5   use will depend on the evidence presented at trial. It appears to the Court that his testimony is

 6   the kind of specialized knowledge that will assist the trier of fact to determine a fact in issue, and

 7   that the questions of whether the testimony is based upon sufficient facts or data, whether the

 8   testimony is a product of reliable methods, and whether Dr. Munson has reliably applied his

 9   methods to the facts of the case are all issues that should abide the trial.

10          It is important to understand that Dr. Munson’s job here is mathematical computations

11   rather than independent evidence of what Plaintiffs’ damages should be.

12          It is also important to note that the first portion of the trial involving whether the

13   Minimum Wage Act applies to the class members will not include testimony regarding damages

14   and the issue of Dr. Munson’s testimony will only come up if there is a verdict favorable to

15   Plaintiffs on the Minimum Wage Act application.

16          For the foregoing reasons, the Defendant The GEO Group, Inc.’s Motion to Exclude

17   Expert Testimony of Jeffrey Munson (Dkt. 217) is DENIED.

18          The Clerk is directed to send copies of this Order to all counsel of record and to any party

19   appearing pro se at said party’s last known address.

20          Dated this 24th day of January, 2020.

21

22
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
23

24

     ORDER DENYING DEFENDANT THE GEO GROUP, INC.’S MOTION TO EXCLUDE EXPERT TESTIMONY
     OF JEFFREY MUNSON - 2
